Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter.

The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine 

Claim 11 recites a program for causing a computer. Claim language does not comply with the requirements of MPEP 2106.01.I.  The “computer program” or “software” is merely a set of instructions.  On the contrary, “computer program” and “software” are well defined acceptable terminology in computer programming. The computer program is data structure. The claimed program code is merely data structure. Data structures not claimed as embodied in a non-transitory computer-readable or machine-readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer or machine. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Claim 46 fails to include practical application that produces either (1) tangible, concrete and useful result or (2) physical transformation. Therefore, since the claimed program is not embodied in a non-transitory computer-readable or machine-readable medium comprising program codes to cause a processor to perform the method of detecting and encoding functions of the claim then the Applicant has not complied with 35 U.S.C 101.    






	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huanbang Chen et al. (NPL-SDR, UDR and 360° video coding technology proposal by Huawei, GoPro, HiSilicon, and Samsung; Pub. April 1-20; 2018; given by the applicant in the IDS; hereinafter as Chen) in view of Chen Quing-ye (CN 104871537 A; hereinafter as Quing).
Regarding claim 1, Chen an intra prediction device for performing intra prediction on each of blocks obtained by dividing an original image in the form of a frame, the intra prediction device comprising ([section: 2.1.8.1, 2.1.8.3; 2.1.8.5; see also Fig. 3-3, 3-5]-performing intra prediction on each block): a linear model calculator configured to calculate a linear model using decoded pixels of a first component a second component around a target block on which the intra prediction is performed([see in Fig. 2-2]- relation between the prediction pixels and the corresponding reconstructed pixels; [see also section: 3.1.3.1 ]- linear prediction of the nearest integer pixels); a predictor configured to predict pixels of the second component of the target block by applying the linear model calculated by the linear model calculator to decoded pixels of the first component of the target block([section 2.1.7.4]- motion compensated predictor of a CU; Compare current MV with above, left, bottom and right neighboring MVs. - If different, get MC predictor with neighboring MV, else copy current predictor to corresponding predictor).
However, Chen does not exclusively disclose a corrector configured to correct predicted pixels of the second component obtained by the predictor based on positions of the decoded pixels used by the linear model calculator to calculate the linear model.
In an analogous art, Quing teaches a corrector configured to correct predicted pixels of the second component obtained by the predictor based on positions of the decoded pixels used by the linear model calculator to calculate the linear model([section: description]- determining a linear model parameter of at least one linear model intra mode. For example, using two linear model intra-only based on top pixel determination for the linear model parameter of the first linear model intra mode, and only determine a linear model parameter of the second linear model intra mode based on a left side pixel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Quing to the modified system of Chen to provide video coding, and 
Regarding claim 2, wherein the first component is a luminance component, and the second component is a chroma component([section: 2.3.1]- luminance and chrominance component).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 9 have been met in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 10 have been met in claim 1.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 11 have been met in claim 1.


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huanbang Chen in view of Chen Quing as applied to claim 1 above and further in view of Yasugi et al. (US. Pub. No. 2015/0281687).
Regarding claim 3, the combination of Chen and Quing does not explicitly disclose wherein the corrector is further configured to correct predicted pixels of the second component obtained by the predictor using decoded pixels that were not used to calculate the linear model by the linear model calculator of decoded pixels around the target block.

Regarding claim 4, Yasugi teaches wherein the corrector is further configured to correct predicted pixels of the second component obtained by the predictor using decoded pixels of the second component that were not used to calculate the linear model by the linear model calculator of decoded pixels of the second component around the target block([para 0306; 0308]- prediction direction may be corrected not by the prediction direction deriver 1453 in the moving image decoding apparatus 1 but by the angular predicting unit 1452A during the use of the DM mode, in other words, in a case that the luma prediction mode is reused as the chroma prediction mode).
 prediction direction may be corrected not by the prediction direction deriver 1453 in the moving image decoding apparatus 1 but by the angular predicting unit 1452A during the use of the DM mode, in other words, in a case that the luma prediction mode is reused as the chroma prediction mode).
Regarding claim 6, Yasugi teaches wherein the corrector is further configured to correct predicted pixels of the second component in edge areas other than a top edge area of the target block([see in Fig. 18]- a prediction mode N.sub.A at a target PU, namely, an adjacent PU to the left of R.sub.T, and configures pmB for a prediction mode N.sub.B at a target PU, namely, an adjacent PU on top of R.sub.T. If the prediction mode on the left PU or on the upper PU is not usable, the MPM deriving unit 112 configures an existing prediction mode, such as “Intra_Planar” to be used. The cases that the adjacent PU is not usable include a case that the prediction mode of the adjacent PU is not decoded, and a case that the adjacent PU is an upper adjacent PU that belongs to a different LCU (tree block)).
Regarding claim 7, Yasugi teaches wherein the linear model calculator is further configured to calculate the linear model using decoded pixels on left of the target block, and the corrector is further configured to correct predicted pixels of the second component obtained by the predictor using decoded pixels around the target block other  prediction direction may be corrected not by the prediction direction deriver 1453 in the moving image decoding apparatus 1 but by the angular predicting unit 1452A during the use of the DM mode, in other words, in a case that the luma prediction mode is reused as the chroma prediction mode; [see also Fig. 18]).
Regarding claim 8, Yasugi teaches wherein the corrector is further configured to correct predicted pixels of the second component in edge areas other than a left edge area of the target block([see in Fig. 18]- a prediction mode N.sub.A at a target PU, namely, an adjacent PU to the left of R.sub.T, and configures pmB for a prediction mode N.sub.B at a target PU, namely, an adjacent PU on top of R.sub.T. If the prediction mode on the left PU or on the upper PU is not usable, the MPM deriving unit 112 configures an existing prediction mode, such as “Intra_Planar” to be used. The cases that the adjacent PU is not usable include a case that the prediction mode of the adjacent PU is not decoded, and a case that the adjacent PU is an upper adjacent PU that belongs to a different LCU (tree block)).


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	IKAI et al., US 2019/0327466 A1, discloses Method for intra prediction image generation apparatus, an image decoding.









	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MD N HAQUE/Primary Examiner, Art Unit 2487